i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION


                                            No. 04-08-00498-CR

                                        IN RE Randall DOUGLAS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 30, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 14, 2008, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

relator’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                             PER CURIAM

DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 203566, styled The State of Texas v. Randall Douglas, pending in
the County Court at Law No. 7, Bexar County, Texas, the Honorable Monica Guerrero presiding.